Notice of Allowability
IDS
In the 8/26/2021 IDS the foreign references were not considered as no English translation was provided.  The NPL reference was stated to include translations on the IDS but was missing said translations of the foreign references and the NPL itself.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art did not suggest the dual chamber cartridge with two chambers each having an upstream inlet and each having a downstream inlet with a cartridge holder, received in a mouthpiece, and a ventilation aperture in the cartridge.  U.S. 2017/0095002 taught a cartridge with two chambers, a holder, and a mouthpiece.  However, the mouthpiece was received in the cartridge and the location of the ventilation holes was not disclosed.  U.S. 9,451,793 again taught a holder (6) [Figure 5D] and two chambers [Figure 5E].  However, each of these chambers was a separate cartridge.  The instant claim required the two chambers to be part of a cartridge.  The ‘793 patent did have the two cartridges received within the mouthpiece [Figure 5J] unlike ‘002 publication.   U.S. 2017/0258140 also taught two separate cartridges [Figure 2A] as did U.S. 2017/0049155 [Figure 4].  U.S. 2019/0124982 taught a cartridge with two chambers however the cartridge was not received inside the mouthpiece and there was no airflow channel/ventilation holes. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANTHONY J. CALANDRA
Primary Examiner
Art Unit 1748



/Anthony Calandra/Primary Examiner, Art Unit 1748